Case 1:18-cr-10450-MLW Document 544 Filed 01/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
)
v. ) Cr. No. 18-10450-MLW
)
ERICK LOPEZ FLORES, )
HENRI SALVADOR GUTIERREZ, )
ELISEO VAQUERANO CANAS, )
JONATHAN TERCERO YANES, )
MARLOS REYES, and )
DJAVIER DUGGINS, )
Defendants. )
AMENDED ORDER
WOLF, D.J. _ January 4, 2021
On December 21, 2020, the court allowed the government's
assented-to motion for an extension of time to respond to defendant
Henri Salvador Gutierrez's motion to suppress statements made to
another inmate in October 2018, in which his co-defendants have
joined. See Dkt. No. 533 (collectively, the "Motion"). The
government's opposition is now due on January 8, 2021, and any
replies must be filed by January 15, 2021. Id. As the parties
anticipated, the revised briefing schedule raises the question of
when the court should commence the hearings on all pending motions,
which are now scheduled to begin on January 19, 2021. See Dkt. No.
476. There are several unanswered questions that are relevant to

that question.

Therefore, it is hereby ORDERED that:
Case 1:18-cr-10450-MLW Document 544 Filed 01/04/21 Page 2 of 2

1. Counsel shall confer and, by January 11, 2021, report,
jointly if possible, concerning: (a) whether each defendant
consents to the hearing on the Motion, including testimony, being
conducted by videoconference; (b) whether each defendant consents
to the hearing on any other pending motion that requires testimony
being conducted by videoconference; (c) whether the government
objects to any hearing requiring testimony being conducted by
videoconference; (d) the number of witnesses expected to testify
concerning each motion and the approximate amount of time the
testimony of each should require; and (e) any other issues relevant
to scheduling.

2. A scheduling conference shall be held on January 13,

2021, at 1:30 p.m.

C IVa

 
    

UNITED STATES DISTRICT J
